department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number date date date legend x college y city state b dollar amount c dollar amount d number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable will conduct your program as proposed we description of your request you will enhance access to higher education by providing scholarships to students who are or will be enrolled in x at y also awards made under these procedures are scholarship or fellowship grants and are not taxable io the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 generally the amount of each scholarship will be between b and c dollars but will be dependent upon the amount available you are required to annually distribute to satisfy code sec_4942 the number of awards made each year would generally range from letter catalog number 58263t you estimate the number of applications received to be between annually the number of students’ currently attending x is approximately d x publicizes the scholarship through their school website criteria for selection includes meeting minimum requirements of financial need matriculation as a student at x above average scholarship and high moral character all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 the scholarship committee recommends the amounts based on the amount of funds available taking into consideration the need of each student your committee is composed of one representative of you and three representatives from x you shall continue assistance provided the individual continues matriculation as a student at x maintains an overall grade point average of never appears on any list published by an agency of the united_states indicating sympathy with or membership in any organization which is subversive to the interests of the united_states and that in your opinion is worthy of further financial assistance you will pay the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient you will provide a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms the trustee will obtain the needed reports and grade transcripts from the scholarship recipient if the school does not agree to the terms of the letter they are to return the check and individual expenditure_responsibility which would require proof of enrollment would be done by sending a grant letter to the student and having them sign before any check is mailed if the student does not sign the agreement they would not receive the scholarship you represent that you will e e arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring letter catalog number 58263t you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above you will maintain such information and documentation until the applicable statute_of_limitations period expires basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
